52 So.3d 16 (2010)
Howell M. RAMSEY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D10-320.
District Court of Appeal of Florida, Second District.
December 10, 2010.
Howell M. Ramsey, pro se.
Bill McCollum, Attorney General, Tallahassee, and Cerese Crawford Taylor, Assistant Attorney General, Tampa, for Appellee.
MORRIS, Judge.
Howell M. Ramsey appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. He contends that the postconviction court erred in denying his motion for rehearing as untimely. We agree that the motion for rehearing should have been considered on its merits because it was filed within fifteen days of the final order disposing of Ramsey's claims. See Fla. R.Crim. P. 3.850(g). However, we have reviewed the merits of the motion for rehearing and conclude that Ramsey would not have been entitled to relief even if the trial court had considered the merits. We affirm the summary denial of Ramsey's rule 3.850 motion without further comment.
Affirmed.
WHATLEY and SILBERMAN, JJ., Concur.